Citation Nr: 1538162	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-32 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include as secondary to service-connected right knee disability.  

3.  Entitlement to an increased evaluation for depressive disorder, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for degenerative joint disease, right knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for recurrent lateral subluxation of the patella in the right knee, currently evaluated as 10 percent disabling.  

6.  Entitlement to an automobile and adaptive equipment or for adaptive equipment only.

REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACTDUTRA) from July 1999 to March 2000.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal in part from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied increased evaluations for depressive disorder, and recurrent subluxation of the patella of the right knee.  The reasons and bases sections of this rating decision, and the accompanying July 2010 statement of the case (SOC), also addressed the rating criteria for degenerative joint disease of the right knee.  Thus, the Board finds that the issue of entitlement to an increased evaluation for degenerative joint disease (claimed as right knee disability), currently evaluated as 10 percent disabling, is properly before the Board.  

In addition, a June 2010 rating decision denied service connection for a left knee disability.  

An August 2011 rating decision denied service connection for a small disc protrusion at L4-L5, to include as secondary to service-connected right knee disability.  The rating decision noted that a May 2003 rating decision had denied service connection for a low back disability, secondary to service-connected right knee disability.  A September 2012 SOC also noted that the Veteran had been denied service connection for a low back disability in May 2003.  This SOC reopened the Veteran's claim and denied it on the merits.  The Board notes that irrespective of this SOC's determination, the Board must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

An October 2013 decision denied entitlement to an automobile and adaptive equipment or for adaptive equipment only.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A June 2015 VA Form 9 submitted by the Veteran's present attorney, addressing the Veteran's claim for an automobile and adaptive equipment or for adaptive equipment only, requests a Board hearing by live videoconference.  The VA Form 9 specifies that the Veteran wished to appeal all the issues listed on the SOC and any supplemental statements of the case.  Thus, the RO should schedule such a hearing for the issue of entitlement to an automobile and adaptive equipment or for adaptive equipment only, as well as any issues remaining on appeal after readjudication in a supplemental statement of the case (SSOC) as requested in paragraph 5, below.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

The report of a June 2015 VA examination provides that the Veteran had received VA psychiatric treatment through December 2014.  However, the latest VA treatment record obtained by VA is dated September 11, 2013.  

The duty to assist requires that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  In addition, VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The most recent VA examination of the Veteran's right knee disabilities took place in February 2011.  At that time, the Veteran was not receiving treatment.  Private treatment records from S. Y. T. B., M.D., in Cagua, PR, reflect that the Veteran has sought treatment since that time, suggesting an increase in symptoms.

Therefore, due to the passage of time and the evidence of possible worsening of the Veteran's right knee disabilities, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of these service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, VA is required to afford the Veteran contemporaneous VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Further, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As a result, the AOJ should attempt to obtain all treatment records from Dr. S. Y. T. B.  Any records in Spanish should be translated to English.  

A February 2011 VA letter to the Veteran, the August 2011 rating decision and the September 2012 SOC stated that that the Veteran had been denied service connection for a low back disability in May 2003.  These documents failed to inform the Veteran that an April 2009 Board decision denied service connection for a low back disability, to include as secondary to service-connected right knee disability.  Accordingly, these documents failed to provide the Veteran that satisfied Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In September 2014, the Veteran submitted Spanish language private psychiatric treatment records, dated in 2013, from Dr. J. A. J.  The Veteran also submitted a partial translation into English.  As noted above, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  As a result, the AOJ should attempt to obtain all treatment records from Dr. J. A. J.  Any records in Spanish should be translated to English.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a letter giving him adequate Kent notice.  .

2.  Obtain and associate with the record copies of all outstanding VA medical records, to include all records dated after September 11, 2013.

3.  After obtaining any necessary authorization, obtain and associate with the record all medical records from Dr. S. Y. T. B., in Cagua, PR.  Translate any records in Spanish to English.

4.  After obtaining any necessary authorization, obtain and associate with the record all medical records from Dr. J. A. J.  Translate any records in Spanish to English.

5.  Then, readjudicate the issues of 1) service connection for a left knee disability; 2) whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include as secondary to service-connected right knee disability; 3) an increased evaluation for depressive disorder; 4) an increased evaluation for degenerative joint disease, right knee; and 5) an increased evaluation for recurrent lateral subluxation of the patella in the right knee.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

6.  Then, after issuance of the SSOC requested in paragraph 5, above, schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge for the issue of entitlement to an automobile and adaptive equipment or for adaptive equipment only, as well as any issues remaining on appeal after readjudication in the SSOC requested in paragraph 5, above.  

Notify the appellant in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request, or if he fails to report for the scheduled hearing without good cause, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


